In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. I, No. 03-6117; to the Court of Appeal, Fifth Circuit, No. 05-K-611.
Writ granted. Judgment of the trial court granting the motion to suppress evidence is vacated and set aside. Case remanded to the trial court for an evidentia-ry hearing and determination whether the *1086police officers did or did not knock and announce prior to execution of the search warrant and, if not, whether the unannounced search was reasonable in view of any law enforcement interests that may have been present at the time. See State v. Thompson, 96-2052 (La.11/15/96), 682 So.2d 745; Wilson v. Arkansas, 514 U.S. 927, 115 S.Ct. 1914, 131 L.Ed.2d 976 (1995).
JOHNSON, J., would deny the writ.